Filed with the Securities and Exchange Commission on October 16, 2007 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 294 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 295 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On October 26, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Prospectus October 26, 2007 The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents THE COUNTERPOINT SELECT FUND 1 INVESTMENT OBJECTIVE 1 PRINCIPAL INVESTMENT STRATEGIES 1 INVESTMENT PROCESS 2 PRINCIPAL RISKS OF INVESTING IN THE FUND 3 PERFORMANCE HISTORY 5 FEES AND EXPENSES 5 PORTFOLIO HOLDINGS 6 MANAGEMENT OF THE FUND 7 The Investment Advisor 7 Portfolio Managers 7 SHAREHOLDER INFORMATION 8 HOW TO PURCHASE SHARES 9 HOW TO REDEEM SHARES 12 ACCOUNT AND TRANSACTIONS POLICIES 15 TOOLS TO COMBAT FREQUENT TRANSACTIONS 16 SERVICE FEES & OTHER THIRD PARTY FEES 17 DISTRIBUTIONS AND TAXES 17 Dividends and Distributions 17 Taxes 18 FINANCIAL HIGHLIGHTS 19 PRIVACY NOTICE 20 Jurika, Mills & Keifer, LLC (the “Advisor”) is the investment advisor to the Counterpoint Select Fund (the “Fund”) and is located at 2101 Webster Street, Suite 1550, Oakland, California, 94612.The Fund is a series of Professionally Managed Portfolios (the “Trust”).The Fund does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. This Prospectus sets forth basic information about the Fund that you should know before investing.It should be read and retained for future reference. The Counterpoint Select Fund Investment Objective The Fund seeks long-term capital appreciation by investing in a limited number of companies that the Advisor believes to be undervalued relative to their inherent quality and potential. The Fund’s investment objective may be changed without shareholder approval upon a 30-day written notice to shareholders.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies The Fund seeks to achieve its investment objective primarily by making equity investments in a limited number of mid- to large-capitalization U.S. public companies.The Fund defines mid- to large-capitalization companies as companies with market capitalizations that exceed $1 billion at the time of purchase. The Advisor selects investments for the Fund using its “Counterpoint” investment strategy, which is based on five guiding principles. 1. Business Ownership:The Advisor invests as a long-term business owner and focuses on the inherent quality, fundamental value, enduring success and future potential of a business. 2. Franchise Strength:The Advisor favors businesses with well-established, durable and valuable “franchises,” which it defines as a combination of competitive advantage, market presence, brand, capabilities and resources and financial strength and profitability. 3. Concentration: The Advisor focuses its efforts on a limited number of investments in which it has high conviction. 4. Contrarianism:The Advisor invests with a goal of taking sensible risk in an effort to achieve superior long-term performance and is willing to make substantial investments contrary to current consensus where it discerns value and opportunity. 5. Patience:The Advisor takes a long-term perspective and invests with a two- to five-year time horizon. The Advisor’s strategy emphasizes two complimentary areas: Core investments are investments in high quality companies with superior business models and long-term prospects that sell at a discount to what the Advisor believes is their intrinsic value Opportunistic investments are investments in companies with valuable and durable franchises that may have fallen out-of-favor as a result of near-term problems, challenges or disregard, and sell at a significant discount to what the Advisor believes is their intrinsic value. 1 Investment Process The Advisor identifies and evaluates investment opportunities on a continuous basis by reviewing quantitative screens, news, events and external research sources looking for businesses that meet its criteria for quality, value and opportunity. In evaluating potential and current investments, the Advisor focuses on factors such as competitive advantage, franchise strength, growth potential, challenges, financial health and profitability, and management competence and vested interests.The Advisor also attempts to determine the company’s intrinsic and floor value relative to its current market value, looking for companies that offer strong fundamental valuation support and significant opportunity for future appreciation. Decisions to buy and sell are based upon the current market valuation of a company relative to the Advisor’s determination of its intrinsic value and long-term potential, and the progress of the company relative to established benchmarks.The Advisor seeks to make investments at prices that offer the potential for a significant return over a three-year period and will sell a company when its market value nears or exceeds the determination of its intrinsic value, there is an adverse change in the investment premise about the company, or a superior opportunity is discovered. Under normal market conditions, the Fund will invest at least 65%, and typically substantially more, of its net assets in (1) equity securities, including common stocks, convertible securities and preferred stock; and (2) shares of other registered investment companies, including exchange-traded funds (“ETFs”).The Fund may also invest up to 20% of its net assets in options on equities, debt and stock indices; and up to 15% of its net assets in illiquid securities.In addition, the Fund may invest up to 35% of its net assets in foreign securities, including up to 15% of its net assets in securities of companies whose principal place of business is located in developing or emerging markets.Foreign securities include sponsored and unsponsored American Depositary Receipts (“ADRs”).ADRs evidence ownership of foreign securities, but are traded on domestic exchanges. The Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities, typically between 15 and 25 issuers, primarily in mid- to large-capitalization U.S. public companies.The Fund holds a limited number of issuers, which may result in its investments being concentrated in one or more sectors. The Fund, however, intends to meet certain federal tax diversification standards at the end of each quarter of its taxable year.In order to qualify for such treatment, the Fund must (1) invest at least 50% of the market value of its total assets in cash, U.S. government securities, the securities of other registered investment companies and other securities that do not exceed 5% of the value of the Fund’s total assets and are not greater than 10% of the outstanding voting securities of such issuer and (2) not invest more than 25% of the value of its total assets in the securities (other than U.S. government securities or securities of other registered investment companies) of any one issuer, any two or more issuers that the Fund controls and which are determined to be engaged in the same or similar trades or businesses or related trades or businesses or securities of one or more “qualified publicly traded partnerships.” Under normal market conditions, the Fund will invest according to its principal investment strategy noted above.However, the Fund may temporarily depart from its principal investment strategies, and make short-term investments in cash equivalents such as, certificates of deposits, bankers’ acceptances, time deposits, commercial paper or short-term notes, in response to adverse market, economic or political conditions.As a result, the Fund may not achieve its investment objective. 2 Limitations and restrictions on the level of investment in securities that are discussed in this Prospectus and that are expressed in terms of percentage limitations are measured at the time of investment, unless specifically indicated otherwise.Changes in market values that cause a percentage limitation to be exceeded will not necessarily require that securities be sold. Principal Risks of Investing in the Fund An investment in the Fund entails risks.The Fund cannot guarantee that it will achieve its investment objective.Since the prices of securities the Fund holds may fluctuate, the value of your investment in the Fund may also fluctuate and you could lose money.It is important that investors closely review and understand these risks before making an investment in the Fund. The principal risks of investing in the Fund are described below. Management Risk Management risk describes the Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Fund.The value of your investment in the Fund is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished or even lost. General Market Risk General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Equity Market Risk Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.Investor perceptions may impact the markets and are based on various and unpredictable factors including:expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you hold common stocks of any given issuer, you would generally be exposed to greater risk than if you hold preferred stocks and/or debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Non-Diversification Risk The Fund invests in a limited number of issuers and therefore, is non-diversified.Since the Fund focuses its investments in a limited number of issuers, its net asset values and total returns may fluctuate more or fall greater in times of weaker markets than a more diversified mutual fund. Sector Concentration Risk Because the Fund holds a limited number of issuers, it may become concentrated in one or more sectors at any given time, subjecting the Fund to sector concentration risk.Sector concentration risk is the possibility that a certain sector may underperform other sectors or the market as a whole.Certain sectors possess particular risks that may not affect other sectors.The Advisor’s judgment about which sectors offer the greatest potential for financial reward consistent with the Fund’s investment objective will change over time.As a result, if the Fund is concentrated in a particular sector, it will be subject to greater risk of loss from adverse economic, business or other developments affecting that sector than if its investments were diversified across different sectors. 3 Small- and Medium-Sized Company Risk Investing in securities of small- and medium-sized companies may involve greater volatility than investing in larger and more established companies because small- and medium-sized companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of these types of companies may have limited market liquidity, and their prices may be more volatile.You should expect that the value of the Fund’s shares will be more volatile than a fund that invests exclusively in large-capitalization companies. Foreign Securities and Emerging Markets Risk Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and, as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. The Fund may invest in the securities of companies located in emerging markets, which are markets of countries in the initial stages of industrialization and generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. Shares of Other Investment Companies The Fund may invest in shares of other registered investment companies, including ETFs and money market funds.To the extent that the Fund invests in shares of other registered investment companies, you will indirectly bear fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses. Options Risk Options are derivatives that can be used to hedge other positions in the Fund.These are rights, obligations or agreements to buy or sell securities at a specific price on or before a specific date.The use of options may increase or decrease the performance of the Fund, and may also increase market risk. Restricted and Illiquid Securities Risk The Fund may invest in securities that at the time of purchase have legal or contractual restrictions on resale or are illiquid.Limitations on resale may have an adverse effect on the marketability of portfolio securities, and the Fund might be unable to sell restricted or other illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests.The Fund might also have to register such restricted securities in order to sell them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. 4 New Fund Risk There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Trust’s Board of Trustees (the “Board”) may determine to liquidate the Fund.Liquidation can be initiated without shareholder approval by the Board if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. New Advisor Risk There can be no assurance that the Advisor, as a newly-formed entity, can successfully operate the Fund as set forth in this Prospectus. Operating Expense Risk There can be no assurance that the Advisor will have the resources to meet its contractual expense reductions to the Fund as described in this Prospectus.Should the Advisor be unable to meet its obligations, the Fund’s expenses will increase and as a result would reduce the Fund’s performance and increase shareholder costs of investing in the Fund. Performance History No performance information is available for the Fund as it had not completed one calendar year of operations prior to the date of this Prospectus. Fees and Expenses The table below describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees(1) (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Redemption Fee(2) 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees(3) 0.95% Distribution (12b-1) Fees None Other Expenses(4) 4.55% Acquired Fund Fees and Expenses(5) 0.01% Total Annual Fund Operating Expenses(6) 5.51% Less:Expense Reduction/Reimbursement(7) (4.40)% Net Annual Operating Expenses (6),(7), (8) 1.11% 5 (1) You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged. (2) The redemption fee applies only to those shares that have been held for less than 30 days.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) The percentage shown reflects the maximum investment advisory fee to which the Advisor is entitled under the investment advisory agreement.For its services, the Advisor is compensated 0.95% on the first $500 million in assets and 0.85% thereafter on assets greater than $500 million. (4) Other Expenses include custodian, transfer agency, and other customary Fund expenses. (5) The Fund is required to disclose Acquired Fund Fees and Expenses in the fee table above.Acquired Fund Fees and Expenses are indirect fees that Fund incurs from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus. (6) Without Acquired Fund Fees and Expenses, the Total Annual Operating Expense would have been 5.50% and the Net Annual Operating Expenses would have been 1.10%. (7) The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Net Annual Operating Expenses for shares of the Fund to 1.10% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example below and for an indefinite period thereafter as determined by the Board.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.A reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. (8) The Fund does not anticipate incurring interest expense for its current fiscal year.If the Fund does so in subsequent fiscal years, its Net Annual Operating Expenses may exceed the Expense Cap of 1.10%. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same.Please note that the one-year figure below is based on the Fund’s net expenses after giving effect to the expense limitation in the agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year $113 Three Years $1,251 Five Years $2,379 Ten Years $5,148 Portfolio Holdings The Fund’s portfolio holdings are disclosed quarterly within 60 days of the end of each period covered by the Annual and Semi-Annual Report to Fund shareholders, and in quarterly holdings reports on Form N-Q.In addition, the Fund discloses its complete calendar quarter-end portfolio holdings and certain other portfolio characteristics on the Fund’s website at www.thecounterpointfunds.com within 10 business days after the calendar quarter-end.The calendar quarter-end portfolio holdings for the Fund will remain posted on the Fund’s website until updated with required regulatory filing with the SEC.Portfolio holdings information posted on the Fund’s website may be separately provided to any person commencing the day after it is first published on the website.A complete description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”). 6 Management of the Fund The Investment Advisor Jurika, Mills & Keifer, LLC is the investment advisor to the Fund.The Advisor is located at 2101 Webster Street, Suite 1550, Oakland, California, 94612.The Advisor was founded in February 2003.As of September 30, 2007, the Advisor had approximately $40 million in assets under management.The Fund has entered into an investment advisory agreement with the Advisor (the “Advisory Agreement”).Under the Advisory Agreement, the Fund compensates the Advisor for its investment advisory services at an annualized rate of 0.95% on the first $500 million of average daily net assets and 0.85% on the Fund’s average daily net assets in excess of $500 million, calculated daily and payable on a monthly basis.Subject to the general supervision of the Board, the Advisor is responsible for managing the Fund in accordance with its investment objectives and policies, and making decisions with respect to, and placing orders for, all purchases and sales of portfolio securities.The Advisor also maintains related records for the Fund.For the fiscal period ended June 30, 2007, the Advisor did not receive net management fees because the Advisor was required to waive all of its fees pursuant to the Expense Cap. A discussion regarding the basis for the Board’s approval of the Advisory Agreement is available in the Fund’s Semi-Annual Report to shareholders for the period ended December 31, 2006. The Advisor is committed to investors and its mission to build an investment firm of uncommon quality based on the following values: ● Invest client assets as if they were their own and invest alongside its clients; ● Build a performance-oriented culture that emphasizes long-term results and exceptional service; ● Maintain independence and limit the growth of the firm if the Advisor feels that additional growth may adversely affect performance or service to its investors; and ● Provide investors with candid, clear, and regular communications. Portfolio Managers The Fund is managed by a team of portfolio managers, consisting of Karl Mills, Bill Jurika and Mikel Keifer.Karl Mills is the lead portfolio manager with final decision authority for portfolio investments, but all major investment decisions are reviewed by the team.Bill Jurika is primarily responsible for the Fund’s long-term investment strategy, including market and historical perspective, assisting with business evaluation, and providing specific company knowledge.Mikel Keifer is primarily responsible for research and analysis and supervises the coordination of investment research and the maintenance of company specific models.He also has primary responsibility for trading. All three portfolio managers are responsible for surfacing new investment ideas, as well as news and information about existing holdings.News flow, trends, themes, as well as new investment ideas and/or concerns and issues about existing holdings are discussed on a daily basis. 7 Karl O. Mills, CFA, President Mr. Mills co-founded the Advisor in 2003 and has over 23 years of experience in business and investing.He previously founded Mills Capital LLC in 2001, a private investment firm, and worked in partnership with Bill Jurika and Mikel Keifer on various investments.Between 1988 and 2001, Mr. Mills was employed at Jurika & Voyles, Inc., where he was Vice-Chairman and involved in the company’s investing, portfolio management and marketing activities.He also served as president of the San Francisco Opera Association between 2002 and 2006.Mr. Mills earned a BA in English from Bates College in Lewiston, Maine and an MBA from Northwestern University’s Kellogg School of Management in Evanston, Illinois.Mr. Mills earned his Chartered Financial Analyst (“CFA”) designation in 1992. William K. Jurika, Chairman Mr. Jurika has more than 42 years of investment and business experience.Before co-founding the Advisor, he founded Jurika & Associates a private investment firm, and worked in partnership with Karl Mills on a number of investments.Prior to founding Jurika & Associates, he served as President and Chief Executive Officer of Jurika
